Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 24, 2018

                                        No. 04-18-00652-CV

                                   IN THE INTEREST OF J.T.,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01089
                            Honorable Renée Yanta, Judge Presiding


                                            ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel
states he has provided copies of the brief and motion to withdraw to appellant and informed
appellant of his right to review the record and file his own brief. See id.; Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel’s letter also enclosed a form for
appellant to use to request review of the appellate record. If appellant would like a copy of the
appellate record, he must file the motion in this court no later than November 7, 2018.

        If appellant desires to file a pro se brief, we order that he do so by December 7, 2018. If
appellant files a timely pro se brief, appellee may file a responsive brief no later than twenty days
after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not file a timely
pro se brief, appellee may file a brief in response to counsel’s brief no later than December 27,
2018. We order the motion to withdraw filed by appellant’s counsel is held in abeyance pending
further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.




                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court